DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have “the voltage control configured to control the base stand power supply to apply the base stand voltage to the base stand based on the measured potential of the wafer in synchronization with the detected on/off timing of the pulse waveform of the first frequency voltage such that a potential difference between the base stand and the wafer comes close to zero” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2014/0231389 to Nagami et al in view of United States Patent Application No. 2005/0174135 to Matsuda et al is presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
 Such claim limitation(s) is/are: the potential measurement unit of Claims 22 and 23, interpreted as 25 [0018].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, 1st Paragraph Due to Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claim recites a potential measurement device, but doesn’t clarify exactly what structure performs the measurement of wafer potential.
In regards to Claims 22 and 23, as discussed in the Claim Interpretation above, “a potential measurement unit” invokes interpretation under U.S.C. 112(f). However, all recitations of “potential measurement unit” in the Specification [0019 and refers to itself without further specifying a specific structure to perform the function of “potential measuring.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
For the purposes of examining based on the merits, the claims will be interpreted as any structure capable of measuring the potential.
 

Claim Rejections - 35 USC § 112, 2nd Paragraph Due to Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a potential measurement unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “a potential measurement unit” in claims 22 and 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A potential measurement unit” has no specific structure associated with “potential measuring” and thus it is unclear what the structure of “a potential measurement unit” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear what a “control” is in Claims 1 and 23. Specifically, the Applicant has overcome the Claim Interpretation/112 rejection for control units as per the previous Office Action, however, the use of the term “control” is indefinite because it can be interpreted as many different mechanisms for control, such as an operator, human, a software/program, a valve, a clock, a circuit, a switch, or a computer system. As the instant application fails to define the nature of the “control” in the Specification in terms of structure, even after the removal of the term of “unit”, the claims must be broadly interpreted, but remain indefinite as a “control” as recited cannot really be determined as a “controller” at this point, as it is unclear how the “control”can be configured to performed the functions as claimed, provided that there is a lack of boundaries to define the structures to perform the functions.

For the purposes of examining based on the merits, any structure, human, or program capable of performing the functions as claimed will be interpreted as sufficient to fulfill the claimed limitations.
Claim 22 is rejected in part due to its dependency on Claim 1.
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0231389 to Nagami et al in view of United States Patent Application No. 2005/0174135 to Matsuda et al.
In regards to Claim 1, Nagami teaches a semiconductor manufacturing device 1A Fig. 11 (the generic structures of Fig. 2 and embodiments above applied to Fig. 11) comprising: a chamber 10 storing a wafer W; a base stand 12 holding the wafer in the chamber; an electrostatic chuck 38 that is provided on the base stand to fix the wafer; a chuck electrode 42 that is connected to a chuck power supply 44/ADC and provided in the electrostatic chuck [54]; 2Application No. 15/212,495Reply to Office Action of July 13, 2021a first hole 56 that penetrates through the base stand and the electrostatic chuck to send a cooling agent to a back surface of the wafer [0055]; a second hole 60 that penetrates through the base stand and the electrostatic chuck; a pin 58 that is provided in the second hole to ascend and descend the wafer [0056]; and a shower head 70 that is provided above the base stand to jet a gas toward the base stand [0057], 

a base stand power supply 28 that applies a base stand voltage to the base stand;
a timing control in the form of a relay switch 132 and controller/computer of 216 for matching and circuit of TC1 [0083-0089], such that it is capable of detecting an on/off timing of the pulse waveform of the first frequency voltage;
a voltage control (144, Fig. 12, [0067, 0115-0119]) configured to control the base stand power supply to apply the base stand voltage to the base stand based on a measured potential of the wafer in synchronization with the detected on/off timing of the pulse waveform of the first frequency voltage such that a potential difference between the base stand and the wafer comes close to zero (as it is the intent of Nagami to reduce the difference between the potential of the substrate and the temperature of the susceptor [0085-0089, 0101-0119], see also claims 1-10 which describe the methodology of creating a synchronized pulsing with the minimized potential differences, wherein the voltage application unit applies a DC voltage according to a measurement value of a self-bias potential of the substrate in each of the first and second periods); a source power supply 30 that applies continuously to the base stand a second frequency voltage higher in frequency than the first frequency voltage [0119- HF is continuously applied or pulsed]; 
capable of applying the first frequency voltage to the base stand before the potential of the wafer is measured (as it is applied with 28, [0090]) and is capable of applying the first frequency voltage in the pulse waveform to the base stand after the potential of the wafer is measured (pulsing as a result of amplitude measurement 146 but also to cope with the pulsing of 28 [0089]), the base stand power applies the base stand voltage in synchronization with the detected on/off timing of the pulse waveform of the first frequency voltage after the potential of the wafer is measured (as per the synchronization and mechanism to reduce the potential differences, [0085-0089], and as shown in Fig. 6 and Fig. 9), the voltage control 144 configured to control the amplitude of the base stand voltage (per the use of amplitude control 146) such that the potential of the wafer falls within a predetermined range (as it is reduced to close to zero), the potential of the wafer is measured when the first frequency voltage is applied in a pulsed manner to the base stand (as per the teachings of [0085-0119]), the voltage control configured to control the amplitude of the base stand voltage such that the amplitude of the base stand voltage follows fluctuations in the potential of the wafer [0090-0091], and the potential of the wafer is measured and thus also capable of being measured when the first frequency voltage is continuously applied to the base stand before the first frequency voltage is applied in a pulsed manner to the base stand [0032-0147]. See the following annotated copy of Fig. 10 below:


    PNG
    media_image1.png
    940
    826
    media_image1.png
    Greyscale

It is noted that due to the claim language of a control, which can be interpreted as any structure capable of performing the functions as claimed, the specific steps as presented are only generally suggested in the teachings of Nagami and are thus considered sufficient teachings to fulfill the limitations of the claim. As the end goal is to 
Nagami does not expressly teach that the electrostatic chuck has a corrugated surface and is provided on a surface of the base stand facing the wafer.
Matsuda teaches that the top surface of an electrostatic chuck 7 (as shown in 5 Fig. 6) can have projections 5a, such that it is corrugated and facing the substrate, i.e., the electrostatic chuck including a corrugated surface provided on a surface of the base stand facing the wafer, and the temperature dynamic range can be obtained [Para. 0089-0090].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami with the corrugated substrate support surface (and thus corrugated electrostatic chuck surface of Nagami) as per the teachings of Matsudo in Fig. 6. One would be motivated to do so to be able to change the dynamic range of the temperature by having said projections. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 22, Nagami teaches a potential measurement unit (in the form of a voltage measurement circuit 182 which measures the voltage to calculate a wafer potential [0119]) configured to measure a potential of the wafer as the measured potential of the wafer is calculated from voltage measurement.
In regards to Claim 23, Nagami teaches a semiconductor manufacturing device 1A Fig. 11 (the generic structures of Fig. 2 and embodiments above applied to Fig. 11) 
a bias control power supply DA that applies a first frequency voltage in a pulse waveform to the base stand (as it is configured to apply a DC voltage that is pulse modulated in synchronization with the modulated high frequency wave, [0065, 0115-0119]); 
a base stand power supply 28 that applies a base stand voltage to the base stand;
a potential measurement unit (in the form of a voltage measurement circuit 182 which measures the voltage to calculate a wafer potential [0119]) configured to measure a potential of the wafer; a timing control in the form of a relay switch 132 and controller/computer of 216 for matching and circuit of TC1 [0083-0089], such that it is capable of detecting an on/off timing of the pulse waveform of the first frequency voltage; a voltage control (144, Fig. 12, [0067, 0115-0119]) configured to control the base stand power supply to apply the base stand voltage to the base stand based on a measured potential of the wafer in synchronization with the detected on/off timing of the pulse waveform of the first frequency voltage such that a potential difference between the base stand and the wafer comes close to zero (as it is the intent of Nagami to reduce the difference between the potential of the substrate and the temperature of the susceptor [0085-0089, 0101-0119], see also claims 1-10 which describe the methodology of creating a synchronized pulsing with the minimized potential differences, wherein the voltage application unit applies a DC voltage according to a measurement value of a self-bias potential of the substrate in each of the first and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2010/0136793 to Chen et al that describes a wafer voltage computation and measurement and DC voltage; United States Patent No. 6198616 to Dahimene et al with a current monitoring circuit, United States Patent Application No. 2011/0223750 to Hayashi et al with pulsing synchronization. 
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716